Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 1 of 32 PageID #: 1

                                                        WEINSTEIN, J.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                REYES, MJ.
                                            X



 LARRY G.PHILPOT,
                              Plaintiff,

                V.
                                                     CV18-5515
                                                       Case No.

 MELVILLE HOUSE PUBLISHING,                                                   HLfCU
                                                                            IN CLERK'S OFFICE
                                                                       U.S. DISTRiCT" CO!)RT E.D^.Y.
                              Defendant.                                    OCT - 2 20l3
                                            X                          BROOKLYN OFFifE


             PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND



       Plaintiff Larry G. Philpot("Philpof or "Plaintiff) files this Original Complaint and Jury

Demand against Defendant Melville House Publishing, LLC ("Melville House" or "Defendant")

on personal knowledge as to all facts regarding himself and on information and belief as to all

other matters, as follows:

                                                I.


                              PRELIMINARY STATEMENT


       Photographers create pieces that extend well beyond the four comers ofthe photograph to

evoke sentiments within the viewer so that the viewer is a part of the moment captured in time.

For concert photographers,the odds are almost always against them—the musicians are constantly

moving, the lighting is usually dark and typically changing, and it is practically impossible to

secure a good vantage point. But every now and then, a photographer is able to get a great shot,

the kind oficonic shot that does exactly what photographs are supposed to do, make the viewer a

part ofthat very moment in time.




Plaintiff's Original Complaint and Jury Demand                                              Page 1
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 2 of 32 PageID #: 2



       Larry Philpot, an experienced freelance photographer, created an iconic photograph of

Jerry Lee Lewis, capturing a moment in time with the artist amidst the turbulence of a music

concert. This photograph is the type ofawe-inspiring work that can make a successful photography

career. Philpot offered the photograph under a Creative Commons license, permitting members of

the public to use the photos provided that the photos are properly attributed to Philpot.

       Defendant Melville House copied and posted Philpot's photograph ofJerry Lee Lewis onto

its website as its own,thereby infringing on Philpot's copyrighted work. In freelance photography,

the reputation and licensing revenue guarded by copyright law are a photographer's sole means to

support their career. Melville House stole both of those from Philpot. Larry Philpot brings this

action to protect notjust his rights under copyright law, but also his livelihood as a photographer.

                                                II.


                                            PARTIES


A. Plaintiff

        1.     Plaintiff Larry G. Philpot is a citizen and resident of the State of Indiana. Philpot

is a renowned freelance photographer who specializes in photographing concerts and musical

performances across the United States.

B. Defendant


       2.      Defendant Melville House Publishing, LLC is a New Jersey limited liability

company with its principal place of business in New York that may be served via its registered

agent, Valerie Merians, at 1231 Park Avenue, Apt. 6, Hoboken, New Jersey 07030-4424 or

wherever she may be found.




Plaintiff's Original Complaint and Jury Demand                                               Page 2
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 3 of 32 PageID #: 3



                                                III.


                                 JURISDICTION AND VENUE


        3.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because this civil action presents a federal question as Plaintiffpresents a civil claim arising

under the Constitution, laws, or treaties of the United States.

       4.      This Court also has subject matterjurisdiction over this action pursuant to 28 U.S.C.

§ 1338(a) because this civil action arises under an Act of Congress relating to copyrights, namely

the Copyright Act ofthe United States, 17 U.S.C. § 101, e/ seq.

       5.      This Court has personal jurisdiction over Melville House Publishing, LLC because

it is a New Jersey limited liability company and because its principal place of business is in the

State of New York.

       6.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1400(a)

because Defendant Melville House Publishing, LLC resides and may be found in this District.

                                                IV.


                                   FACTUAL BACKGROUND


A. The Highly Competitive World of Freelance Concert Photography

        7.     To say that concert photography is a tough business is a severe understatement.

Before having the opportunity to even take a photo, concert photographers must invest in

expensive equipment and negotiate to obtain access to the concert stage. At the concert,they must

battle all the variables that arise from an uncontrolled setting—^a rowdy crowd, horrible lighting

that is always changing, and musicians constantly moving. Not to mention, it is really loud. As a

result, despite all oftheir efforts and hard work,concert photographers often take photographs that

are entirely unusable, where the rock stars appear as blurs and washy blobs.




Plaintiff's Original Complaint and Jury Demand                                                  Page 3
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 4 of 32 PageID #: 4



       8.      Financially, it can be difficult to maintain a steady income stream from concert

photography. Freelance concert photographers only earn money when they license or sell their

work product. Ifthe photographs are unusable, which is often the case,or simply aren't good,then

the photographers do not receive any type of payment.

       9.      And, in today's technological age where anyone with a smart phone can take

pictures at concerts, concert photography is becoming significantly more competitive, making it

even more imperative to capture the perfect shot. Because that is all that there is demand for—a

few once-in-a-lifetime shots for each star. It doesn't matter if a concert photographer takes 100

good shots of a star at a concert—an article about Jerry Lee Lewis, for example, only needs one

picture of Jerry Lee Lewis—the best one.

       10.     In such a competitive environment,it is essential that concert photographers receive

the compensation and credit to which they are entitled, but also need to advance their career.

B. Larry Philpot: A Professional Concert Photographer

       11.     Larry Philpot is a renowned freelance photographer who specializes in taking

photographs of musicians at concerts and other performances. Philpot has invested tens of

thousands of dollars in equipment and has spent years perfecting his craft. He has established a

strong reputation for himselfand his work,and due to his professional reputation, he often obtains

privileged access to take photographs of musical performers at concerts.

       12.     Philpot's reputation as a premier photographer is critical to his business. The more

his photographs are viewed with proper attribution provided to him,the more access he can obtain

to take celebrity photographs, and the more he can command in licensing fees.

       13.     Philpot regularly licenses his photographs to end customers, including Rolling

Stone—it is how he earns his living and expands his business. Philpot has also licensed his

photographs to premier musicians, including KISS, John Mellencamp, and Kid Rock.


Plaintiff's Original Complaint and Jury Demand                                              Page 4
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 5 of 32 PageID #: 5



C. Philpot Creates the Jerry Lee Lewis Photograph

       14.     On April 30, 2011, Philpot created a photograph of Jerry Lee Lewis in Memphis,

Tennessee (the "Jerry Lee Lewis Photo"). A true and correct copy of the Jerry Lee Lewis Photo

is attached as Exhibit A.


       15.     The Jerry Lee Lewis Photo is an original work that Philpot registered with the

United States Copjnight Office as part ofa collection of photographs on May 17,2013. The Jerry

Lee Lewis Photo is registered with the United States Copyright Office under Certificate Number

VAu 1-164-648. A copy of the copyright registration certificate for the Jerry Lee Lewis Photo is

attached as Exhibit B.


       16.     As the owner of the copyright in the Jerry Lee Lewis Photo, Philpot has the

exclusive rights to(1)reproduce the Jerry Lee Lewis Photo in copies,(2)prepare derivative works

based on the Jerry Lee Lewis Photo,(3)distribute copies ofthe Jerry Lee Lewis Photo to the public

by sale or other transfer ofownership, or by rental, lease, or lending, and(4)display the Jerry Lee

Lewis Photo publicly.

       17.     Philpot first displayed the Jerry Lee Lewis Photo on October 4, 2013 on the

Wikimedia      website.        The     original   full-sized    photo    can     be    found     at

https://commons.wikimedia.0rg/wiki/File:Jerry_Lee.jpg. A copy of this webpage with the Jerry

Lee Lewis Photo is attached as Exhibit C.

       18.     The Jerry Lee Lewis Photo has become one of the most widely-viewed pictures of

Jerry Lee Lewis.

D. The Creative Commons License

       19.     A Creative Commons license is a simple, standardized copyright license that

anyone can use to license their work. The copyright holder designates their work as governed by




Plaintiff's Original Complaint and Jury Demand                                              Page 5
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 6 of 32 PageID #: 6



a Creative Commons license, and anyone may use the work provided they adhere to the terms of

the license.


       20.      In an effort to market his freelance photography practice, Philpot offered the Jerry

Lee Lewis Photo through Wikimedia for distribution, public display, and public digital

performance under a Creative Commons Attribution-ShareAlike 3.0 Unported Generic license

(abbreviated as"CC BY-SA 3.0*'). A copy ofthe CC BY-SA 3.0 license is attached as Exhibit D.

       21.      This license allows anyone to use the work, provided that they, among other

requirements:

                    a. Include a copy ofthe Uniform Resource Identifier for the CC BY-SA 3.0;

                    b. Provide attribution to the author ofthe work; and

                   c. Provide the Uniform Resource Identifier that the licensor specifies to be

                       included with the work.


E. Restrictions on the Jerry Lee Lewis Photo

       22.      At the Wikimedia website, Larry Philpot provided the following description for the

Jerry Lee Lewis Photo,"English: Jerry Lee Lewis performs in Memphis." Philpot also provided

the following attribution requirement: "Attribution should be: Photo credit: Larry Philpot,

www.soundstagephotography.com."

       23.      Additionally, the Jerry Lee Lewis Photo contains specific metadata identifying

Larry Philpot as the creator and that the work is copyrighted:




Plaintiff's Original Complaint and Jury Demand                                               Page 6
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 7 of 32 PageID #: 7




                               Filename     3erry_Lee.ipg
                       Document Type jFSG tile
                            AppiicaLioii Adobe Piiotoshop CC (iVindoy.'s)
                          Date Created      4/30/201.1. 7:11:55 PM
                                File Size 357 KB
                            [Jiniensions    GOO X 533

                Dimensions(in inches)       2.7*X 1.3"
                             Resolution     500 ppl
                               Bit Depth 5.
                            Color Mode RGB

                           Color Profile    Adobe ?.GB vlS98)
                "^'tptc'Core-"^:
                                Creator     Lai ry Phi|p:ic
                      Creator: TobTilie     Pnotoerapber
                           Creator City Indianapots                                                             b'

                   Creator. State/Provi Lridiena
                      Creator. Country !J5A
                     Creator; Phonc(s)      337-557-1338

                      Creator. EmailCs) lai rygphiipiJviSninail.com'
                   Creator Website(s} v-.",vvi'. EGuncstagepho toarap!ly.cOiTi
                               Headline P.od;History Magaine Legends
                            Description                                                                         ■y>


                              Keyiivords Jerry Lee L5v.i3: .Tiusidans; Ive; performanee
                     Description Writ:er                                                                         >



                          Date Created      4/30/2011, 7:11:35 FM                                               ->



                                     City
                        State/Province                                                                          >



                             Credit line
                                   Source

                       Copyriglit Wolice Copyright, Larry Ftiiipct
                      Copyright Status Copv;ngiiied
                                       Dnis phoioarciph may not be niocif.ed, repubiished, ci ossd in any
                   Rights Usage Terms
                                            vyay wid'oul Lh= express ■ATiltai consent cf the Copyright Owner.




Plaintiff's Original Complaint and Jury Demand                                                                        Page?
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 8 of 32 PageID #: 8



F. Melville House Infringes Philpot's Copyright in the Jerry Lee Lewis Photo.

       24.     At all relevant times, Melville House owned and operated the website located at

www.mhpbooks.com.

       25.      Melville House used and uses the website at www.mhpbooks.com for financial gain

by selling advertising to third parties.

       26.      Melville House infiinged Philpot's copjn-ight in the Jerry Lee Lewis Photo by

publishing, copying, and displaying the Jerry Lee Lewis Photo on the www.mhpbooks.com

website at www.mhpbooks.com/memoir-by-bob-dylan-confidante-attracts-worldwide-interest/

and www.n1hpbooks.com/michael-chabon-pop-l5Ticist/. A copy of these webpages as these

appeared with the Jerry Lee Lewis Photo is attached as Exhibit B.

       27.      Melville House did not provide attribution to Philpot when it published the Jerry

Lee Lewis Photo.

       28.      Melville    House      did   not    list   or   link    to    Philpot's    website,

soundstagephotography.com when it published the Jerry Lee Lewis Photo.

       29.     Philpot discovered these infnngements on October 2, 2015.

        30.     Additionally, Melville House removed and altered the copyright management

information in the metadata ofthe Jerry Lee Lewis Photo that identified Larry Philpot as the creator

and that the image is cop5Tighted. Specifically, Melville House:

                    a. Removed the title "Jerry_Lee.jpg"from the metadata ofthe Jerry Lee Lewis

                        Photo;

                    b. Removed the name ofthe creator,"Larry Philpot,"from the metadata ofthe

                        Jerry Lee Lewis Photo;

                    c. Removed the phone number of the creator, "317-567-1338," from the

                        metadata ofthe Jerry Lee Lewis Photo;


Plaintiff's Original Complaint and Jury Demand                                               Page 8
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 9 of 32 PageID #: 9



                  d. Removed the website of the creator,"www.soundstagephotography.com,"

                     from the metadata ofthe Jerry Lee Lewis Photo;

                  e. Removed the date ofcreation,"4/30/2011,7:11:35 PM,"from the metadata

                     ofthe Jerry Lee Lewis Photo;

                  f. Removed the copyright notice, "Copyright, Larry Philpot," from the

                      metadata of the Jerry Lee Lewis Photo;

                  g. Removed the copyright status, "Copyrighted," from the metadata of the

                     Jerry Lee Lewis Photo;

                  h. Removed the rights usage terms, "This photograph may not be modified,

                     republished, or used in any way without the express written consent ofthe

                      Copyright Owner,"from the metadata ofthe Jerry Lee Lewis Photo; and

                  i. Altered the copyright status in the metadata ofthe Jerry Lee Lewis Photo to

                     "Unknown."


G. The Damage Done

       31.    Melville House passed off PhilpoCs Jerry Lee Lewis Photo as its own, ignoring

Philpot's primary requirement under the Creative Commons license to allow Melville House to

use his copyrighted work—^the credit. Philpot has been deprived of the credit for taking the

exceptional Jerry Lee Lewis Photo.

       32.    Additionally, Melville House removed and altered the metadata from the Jerry Lee

Lewis Photo, thereby creating the impression that the Jerry Lee Lewis Photo is in the public

domain and exposing it to further copying by third parties without any notice that the image is

copyrighted by Philpot.




Plaintiff's Original Complaint and Jury Demand                                           Page 9
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 10 of 32 PageID #: 10



                                                  V.


                                               CLAIMS

 A. Count One: Copyright Infringement

         33.     Plaintiff realleges and incorporates the allegations set forth in the preceding

 paragraphs as if set forth in full herein.

         34.     Defendant operate and operated the website located at www.mhpbooks.com.

         35.     Defendant published, copied, and displayed the Jerry Lee Lewis Photo at

 www.mhpbooks.com/memoir-by-bob-dylan-confidante-attracts-worldwide-interest/.

         36.     Defendant published, copied, and displayed the Jerry Lee Lewis Photo at

 www.mhpbooks.com/michael-chabon-pop-lyricist/.

         37.     Defendant's acts are and were performed without the permission, license, or

 consent of Plaintiff.


         38.     Defendant acted with willful disregard ofthe laws protecting Plaintiffs copyrights.

         39.     Defendant infnnged Plaintiffs copyrights in the Jerry Lee Lewis Photo in violation

 oflTU.S.C. §501.

        40.      Plaintiff has sustained and will continue to sustain substantial damage in an amount

 not yet fully ascertainable, including but not limited to damage to his business reputation and

 goodwill.

        41.      Plaintiff is informed and believes and thereon alleges that the Defendant has

 obtained profits recoverable under 17 U.S.C. § 504. Plaintiff will require an accounting from the

 Defendant of all monies generated from the Jerry Lee Lewis Photo.

        42.      In the alternative and at his election. Plaintiff is entitled to seek maximum statutory

 damages for each work willfully infringed by Defendant in an amount of $150,000 per work

 infnnged.


 Plaintiff's Original Complaint and Jury Demand                                                 Page 10
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 11 of 32 PageID #: 11



        43.      Plaintiff has suffered and continues to suffer irreparable harm and damage as a

 result of the above-described acts. Accordingly, Plaintiff seeks permanent injunctive relief

 pursuant to 17 U.S.C. § 502, as well as seizure ofthe Jerry Lee Lewis Photo.

        44.      Plaintiff is entitled to recover from the Defendant his attorney's fees and costs of

 suit, pursuant to 17 U.S.C. § 505.

 B. Count Two: Removal of Copyright Management Information

        45.      Plaintiff realleges and incorporates the allegations set forth in the preceding

 paragraphs as if set forth in full herein.

        46.      Defendant, without Plaintiffs knowledge, permission, or authorization,

 intentionally removed and/or altered copyright management information for the Jerry Lee Lewis

 Photo by removing the metadata for the Jerry Lee Lewis Photo that contained Plaintiffs copyright

 management information, in violation of 17 U.S.C. § 1202(b)(1).

        47.      Defendant, without Plaintiffs knowledge, permission, or authorization distributed

 the altered copyright management information for the Jerry Lee Lewis Photo knowing that the

 copyright management information had been removed or altered without the authority of Plaintiff

 or the law, in violation of 17 U.S.C. § 1202(b)(2).

        48.      Defendant, without Plaintiffs knowledge, permission, or authorization distributed

 the Jerry Lee Lewis Photo knowing that copyright management information had been removed or

 altered without the authority ofPlaintiffor the law,knowing or having reasonable grounds to know

 that such acts will induce, enable, facilitate, or conceal an infnngement of copyright, in violation

 ofl7U.S.C.§ 1202(b)(3).

         49.     Defendant's removal or alteration of copyright management information from the

 Jerry Lee Lewis Photo was and is willful and intentional, and was and is executed with full

 knowledge of Plaintiffs rights under Copyright Law,and in disregard of those rights.

 Plaintiff's Original Complaint and Jury Demand                                              Page 11
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 12 of 32 PageID #: 12



        50.     Plaintiff is entitled under 17 U.S.C. § 1203(b)(1) to the entry of permanent

 injunctive reliefto prevent or restrain Defendant from removing Plaintiffs copyright management

 information or distributing Plaintiffs copyrighted works knowing that such copyrighted

 information has been unlawfully removed or altered.

        51.     Plaintiffis entitled to the impoundment ofany and all devices or products that is in

 the control or custody of Defendant that was involved in the removal, alteration, or the display of

 altered copyright management information for the Jerry Lee Lewis Photo pursuant to 17 U.S.C. §

 1203(b)(2).

        52.     Plaintiffis entitled to recover his actual damages suffered as a result ofthe violation

 and any profits of Defendant attributable to the violation and not taken into account in computing

 actual damages, or, at Plaintiffs election, statutory daniages pursuant to 17 U.S.C. § 1203(c).

        53.     Plaintiff is entitled to recover costs and attorney's fees from Defendant pursuant to

 17U.S.C.§ 1203(b)(4) and (5).

                                                 VI.


                                         JURY DEMAND


        Plaintiff hereby demands a trial by jury on all issues so triable.

                                                VII.


                                      RELIEF REQUESTED

        WHEREFORE,Plaintiff demands thatjudgment be entered against Defendant as follows:

        1. Pursuant to 17 U.S.C. § 502, that Defendant, its agents, servants, employees,

 representatives, successors and assigns, and all persons, firms, corporations, or other entities in

 active concert or participation with Defendant, be permanently enjoined from directly or indirectly

 infringing the Plaintiffs copyrights in any manner, including generally, but not limited to




 Plaintiff's Original Complaint and Jury Demand                                                Page 12
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 13 of 32 PageID #: 13



 reproducing, distributing, displaying, performing or making derivatives of any of the Jerry Lee

 Lewis Photo;

        2. Pursuant to 17 U.S.C. § 1203(b)(1), that Defendant, its agents, servants, employees,

 representatives, successors and assigns, and all persons, firms, corporations, or other entities in

 active concert or participation with Defendant, be permanently enjoined from directly or indirectly

 removing or altering Plaintiffs copyright management information from any work and from

 distributing any ofPlaintiffs works with removed or altered copyright management information;

        3. Pursuant to 17 U.S.C. § 503,that Defendant be ordered to:

            a. Retrieve, to the extent possible, all copies ofthe Jerry Lee Lewis Photo;

            b. Inform all recipients ofthe Jerry Lee Lewis Photo of Plaintiffs ownership;

            c. Inform all recipients of the Jerry Lee Lewis Photo that Defendant was not

                authorized to reproduce, distribute, display, perform, or make derivatives of the

                Jerry Lee Lewis Photo;

        4. Pursuant to 17 U.S.C. § 1203(b)(2), that any and all devices or products that is in the

 control or custody of Defendant that was involved in the removal, alteration, or the display of

 altered copyright management information for the Jerry Lee Lewis Photo be impounded;

        5. Pursuant to 17 U.S.C. § 504, that Defendant be required to pay actual damages and

 disgorgement of all profits derived by Defendant from its acts ofcopyright infringement;

        6. That Defendant be required to perform a complete and fiill accounting of all profits

 generated by Defendant from the Jerry Lee Lewis Photo;

        7. Pursuant to 17 U.S.C. § 504, that upon Plaintiffs election. Defendant be required to

 pay statutory damages up to $150,000 for each work infringed for its acts of copyright

 infringement, and in the event the factfinder determines that Defendant's infnngement was not




 Plaintiff's Original Complaint and Jury Demand                                             Page 13
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 14 of 32 PageID #: 14



 willful,that Defendant be required to pay statutory damages up to $30,000 for each work infnnged

 for its acts of copyright infiingement;

        8. Pursuant to 17 U.S.C. § 1203(c),that Defendant be required to pay actual damages and

 disgorgement of all profits derived by Defendant from its acts ofremoving and altering Plaintiffs

 copyright management information in the Jerry Lee Lewis Photo;

        9. Pursuant to 17 U.S.C. § 1203(c), that upon Plaintiffs election. Defendant be required

 to pay statutory damages up to $25,000 for each act ofremoving and altering Plaintiffs copyright

 management information in the Jerry Lee Lewis Photo;

         10. Pursuant to 17 U.S.C. §§ 505 and 1203(b)(4) and (5), Defendant be required to pay

 Plaintiff the costs ofthis action, prejudgment interest, and reasonable attorney's fees; and

         11. Plaintiff be granted all other and further relief to which he is entitled.

        Dated: October 1, 2018

                                                                 Respectfully submitted,

                                                                 Hutcherson Law PLLC

                                                                                           —-
                                                                 K^rfton J. Hutcherson
                                                                Texas Bar No. 24050798
                                                                Hutcherson Law PLLC
                                                                3131 McKinney Avenue, Suite 600
                                                                 Dallas, Texas 75204
                                                                 Tel:(214)443-4200
                                                                 Fax:(214)443-4210
                                                                 Email: kjh@hutchersonlaw.com

                                                                 ATTORNEY FOR PLAINTIFF




 Plaintiff's Original Complaint and Jury Demand                                                 Page 14
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 15 of 32 PageID #: 15




                      Exhibit A
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 16 of 32 PageID #: 16




  1Mmm<




                                                                     fe&^. '
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 17 of 32 PageID #: 17




                      Exhibit B
    Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 18 of 32 PageID #: 18
Certificate ofRegistration
                    This Certificate issued under the seal of the Copyright
                    Office in accordance with title 17, United States Code,
                    attests that registration has been made for the work
                    identified below. The information on this certificate has
                    been made a part of the Copyright Office records.                 Registration Namber
                                                                                   VAu 1-164-648
   ■^•I870*^
               ^^^yiAoumi- A-                                                            EifectWe date of
                                                                                            registration:
                    Register of Copyrights, United States of America
                                                                                            May 17,2013




                       ltde of Work: All unpublished photos 2008 to May 2013
  Completion/Publication ————
               Year of Completion: 2013

  Author
                ■             Author: Larry Gene Philpot
                    Author Created: photograph(s)

               Work made for hire: No

                           Citizen of: United States                            Domiciled in: United States

                          Year Bom:      1953

  Copyright claimant
               Copyright Claimant: Lany Gene Philpot
                                         12527 Winding Creek Lane, Indian^olis, IN, 46236

  Rights and Permissions
                             ; -Name: Lany Philpot
                               Email: iany@behindthemusicjiet                                      Telephone:   317-567-1338
                             Address: 12527 Winding Creek Lane
                                         Indianapolis, IN 46236 United States

  Certification
                               Name: Larry G. Philpot
                                Date: May 14,2013




                                                                                                                  Page Iof 1
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 19 of 32 PageID #: 19




    R^istration #: VAUOO1164648
 Service Request #: 1-935196132




                 Lany G.Philpot
                 12527 Winding Creek Lane
                 Indianapolis,IN 46236 United States
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 20 of 32 PageID #: 20




                      Exhibit C
      Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 21 of 32 PageID #: 21

^ COMMONS

File;Jerry Lee.jpg                                                                                               Downlpi^
                                                                                                                —altsisds—

From Wikimedia Commons,the free media repository
                                                                                                                Use this file
                                                                                                                 on the web
             I
                                                                                                                Use this file
                                                                                                            w     on a wiki


                                                                                                                Email a link
                                                                                                                 to this file


                                                                                                                Information
                                                                                                                about reusing
                                                                                                            ©




No higher resolution available.
Jerry_Lee,ipa (800 x 533 pixels, file size: 337 KB, MIME type: image/jpeg)
      Open in Media Viewerj               ,


Summary
          Description English: Jerry Lee Lewis performs in Memphis
                   Date i 30 April 2011,19:11:35
                 Source Own work

                 Author Larry Philpot
                        Attribution should be: Photo credit: Larry Philpot, www.soundstagephotography.com


Licensing
       Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 22 of 32 PageID #: 22
                             I,the copyright holder ofthis work, hereby publish it under the following license:
                                           This file is licensed under the Creative Commons Attribution-Shar^like 3.0 Unported
                                                     (https://creativecommons.0rg/licenses/by-sa/3.d/deed.en) license.

                                           You are free:

                                            ■ to share - to copy, distribute and transmit the work
           sositainuiBtvs)                  ■ to remix -to adapt the work
                                           Under the following conditions:
                                            ■ attribution - You must attribute the work in the manner specified by the author or
                                              licensor (but not in any way that suggests that they endorse you or your use of the
                                              work).
                                            ■ share alike - If you alter, transform, or build upon this work, you may distribute the
                                              resulting work only under the same or similar license to this one.




File history
Click on a date/time to view the file as it appeared at that time.

                   Date/Time                 Thumbnail               Dimensions             User              1             Comment
 current    07:47,4 October 2013                                800"533(337 KB)   Nightshooter (talk
                                                                                                  |  contribs) i User created page with UpIoadWizard
                                                                                                              1




                                                                                                              1




  ■ You cannot overwrite this file.



File usage on Commons
There are no pages that use this file.


File usage on other wikis
The following other wikis use this file:

  ■ Usageonarz.wikipedia.org
      ■ (Jjj UjI
  ■ Usageoncs.wikipedia.org

      ■ Jerry Lee Lewis
  ■ Usage on de.viriktpedia.org
      ■ Jerry Lee Lewis
  ■ Usage on en.wikipedia.org
      ■ Jerry Lee Lewis
      ■ List of Rock and Roll Hall of Fame inductees
      ■ List of people from Memphis. Tennessee
  ■ Usageonen.wikiquote.org

      ■ Jerry Lee Lewis
  ■ Usageonfa.wikipedia.org


  ■ Us3ge0nfi.wikipedia.org


    Usage on gl.wikipedia.org

      ■ Jerry Lee Lewis
    Usage on hr.wikipedia.org

      ■ JenyJ-ee Lewis
    Usage on ko.wikipedia.org

     .XIIEI S| ^0|4
     Usage on vi.wikipedia.org
          Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 23 of 32 PageID #: 23
      ■ Danh sach ngh$ sT ^^(yc vinh danh tgi Dgi s§r>h Danh vpng Rock and Roll
  ■ Usageonzh.wikipedia.org




Metadata
This file contains additional information such as Exif metadata which may have been added by the digital camera,scanner, or software
program used to create or digitize it. If the file has been modified from its original state,some details such as the timestamp may not fully
reflect those of the original file. The timestamp is only as accurate as the clock in the camera, and it may be completely wrong.

          Camera manufacturer          Canon

             Camera model              Canon EOS-IDs Mark III

                 Author                Larry Philpot

            Copyright holder           Copyright. Larry Philpot

             Exposure time             1/250 sec(0.004)

               F-number               f/2.8

            ISO speed rating           100

  Date and time of data generation     19:11, 30 April 2011

            Lens focal length          148 mm



Retrieved from "https://commons.wikimedia.org/w/index.php?tit!e=File:Jerry_Lee.jpg&oidid=314961861"


This page was last edited on 16 August 2018,at 18:45.
Text is available under the Creative Commons Attribution-ShareAlike License: additional terms may apply. By using this site, you agree to the Terms of Use and Privacy
Policy.
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 24 of 32 PageID #: 24




                      Exhibit D
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 25 of 32 PageID #: 25


                  Creative Commons Legal Code
   cc             Attribution-ShareAlike 3.0 Unported




  CREATIVE COMMONS CORPORATION IS NOT A LAW FIRM AND DOES NOT PROVIDE LEGAL
  SERVICES. DISTRIBUTION OF THIS LICENSE DOES NOT CREATE AN ATTORNEY-CLIENT
  RELATIONSHIP CREATIVE COMMONS PROVIDES THIS INFORMATION ON AN "AS-IS"BASIS.
  CREATIVE COMMONS MAKES NO WARRANTIES REGARDING THE INFORMATION PROVIDED,
  AND DISCLAIMS LIABILITY FOR DAMAGES RESULTING FROM ITS USE.


 License

 THE WORK(AS DEFINED BELOW)IS PROVIDED UNDER THE TERMS OF THIS CREATIVE
 COMMONS PUBLIC LICENSE("CCPL" OR "LICENSE"). THE WORK IS PROTECTED BY COPYRIGHT
 AND/OR OTHER APPLICABLE LAW. ANY USE OF THE WORK OTHER THAN AS AUTHORIZED
 UNDER THIS LICENSE OR COPYRIGHT LAW IS PROHIBITED.

 BY EXERCISING ANY RIGHTS TO THE WORK PROVIDED HERE,YOU ACCEPT AND AGREE TO BE
 BOUND BY THE TERMS OF THIS LICENSE. TO THE EXTENT THIS LICENSE MAY BE CONSIDERED
 TO BE A CONTRACT,THE LICENSOR GRANTS YOU THE RIGHTS CONTAINED HERE IN
 CONSIDERATION OF YOUR ACCEPTANCE OF SUCH TERMS AND CONDITIONS.

 1. Definitions

     a."Adaptation" means a work based upon the Work, or upon the Work and other pre-existing works,
       such as a translation, adaptation, derivative work, arrangement of music or other alterations of a
       literary or artistic work, or phonogram or performance and includes cinematographic adaptations or
       any other form in which the Work may be recast, transformed, or adapted including in any form
       recognizably derived from the original, except that a work that constitutes a Collection will not be
       considered an Adaptation for the purpose of this License. For the avoidance of doubt, where the
       Work is a musical work, performance or phonogram, the synchronization of the Work in timed-
       relation with a moving image ("synching") will be considered an Adaptation for the purpose of this
       License.
     b. "Collection" means a collection of literary or artistic works, such as encyclopedias and
       anthologies, or performances, phonograms or broadcasts, or other works or subject matter other
       than works listed in Section 1(f) below, which, by reason of the selection and arrangement of their
       contents, constitute intellectual creations, in which the Work is included in its entirety in unmodified
       form along with one or more other contributions, each constituting separate and independent works
       in themselves, which together are assembled into a collective whole. A work that constitutes a
       Collection will not be considered an Adaptation (as defined below)for the purposes of this License.
     c. "Creative Commons Compatible License" means a license that is listed at
       https://creativecommons.org/compatiblelicenses that has been approved by Creative Commons as
       being essentially equivalent to this License, including, at a minimum, because that license:(i)
       contains terms that have the same purpose, meaning and effect as the License Elements of this
       License; and,(ii) explicitly permits the relicensing of adaptations of works made available under
       that license under this License or a Creative Commons jurisdiction license with the same License
       Elements as this License.
     d. "Distribute" means to make available to the public the original and copies of the Work or
       Adaptation, as appropriate, through sale or other transfer of ownership.
     e."License Elements" means the following high-level license attributes as selected by Licensor and
       indicated in the title of this License: Attribution, ShareAlike.
     f. "Licensor" means the individual, individuals, entity or entities that offer(s) the Work under the
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 26 of 32 PageID #: 26
       terms of this License.
     g. "Original Author" means, in the case of a literary or artistic work, the individual, individuals, entity
        or entities who created the Work or if no individual or entity can be identified, the publisher; and in
        addition (i) in the case of a performance the actors, singers, musicians, dancers, and other persons
        who act, sing, deliver, declaim, play in, interpret or otherwise perform literary or artistic works or
        expressions of folklore; (ii) in the case of a phonogram the producer being the person or legal
        entity who first fixes the sounds of a performance or other sounds; and,(iii) in the case of
        broadcasts, the organization that transmits the broadcast.
     h. "Work" means the literary and/or artistic work offered under the terms of this License including
        without limitation any production in the literary, scientific and artistic domain, whatever may be the
        mode or form of its expression including digital form, such as a book, pamphlet and other writing; a
        lecture, address, sermon or other work of the same nature; a dramatic or dramatico-musical work;
       a choreographic work or entertainment in dumb show; a musical composition with or without
       words; a cinematographic work to which are assimilated works expressed by a process analogous
       to cinematography; a work of drawing, painting, architecture, sculpture, engraving or lithography; a
       photographic work to which are assimilated works expressed by a process analogous to
        photography; a work of applied art; an illustration, map, plan, sketch or three-dimensional work
        relative to geography, topography, architecture or science; a performance; a broadcast; a
        phonogram; a compilation of data to the extent it is protected as a copyrightable work; or a work
        performed by a variety or circus performer to the extent it is not otherwise considered a literary or
        artistic work.
      i. "You" means an individual or entity exercising rights under this License who has not previously
         violated the terms of this License with respect to the Work, or who has received express
         permission from the Licensor to exercise rights under this License despite a previous violation.
      j. "Publicly Perform" means to perform public recitations of the Work and to communicate to the
        public those public recitations, by any means or process, including by wire or wireless means or
        public digital performances; to make available to the public Works in such a way that members of
        the public may access these Works from a place and at a place individually chosen by them; to
        perform the Work to the public by any means or process and the communication to the public of
        the performances of the Work, including by public digital performance; to broadcast and
        rebroadcast the Work by any means including signs, sounds or images.
     k."Reproduce" means to make copies of the Work by any means including without limitation by
       sound or visual recordings and the right of fixation and reproducing fixations of the Work, including
       storage of a protected performance or phonogram in digital form or other electronic medium.
 2. Fair Dealing Rights. Nothing in this License is intended to reduce, limit, or restrict any uses free from
 copyright or rights arising from limitations or exceptions that are provided for in connection with the
 copyright protection under copyright law or other applicable laws.

 3. License Grant. Subject to the terms and conditions of this License, Licensor hereby grants You a
 worldwide, royalty-free, non-exclusive, perpetual (for the duration of the applicable copyright) license to
 exercise the rights in the Work as stated below:

     a. to Reproduce the Work, to incorporate the Work into one or more Collections, and to Reproduce
        the Work as incorporated in the Collections;
     b. to create and Reproduce Adaptations provided that any such Adaptation, including any translation
        in any medium, takes reasonable steps to clearly label, demarcate or otherwise identify that
        changes were made to the original Work. For example, a translation could be marked "The original
        work was translated from English to Spanish," or a modification could indicate "The original work
        has been modified.";
     c. to Distribute and Publicly Perform the Work including as incorporated in Collections; and,
     d. to Distribute and Publicly Perform Adaptations.

     e. For the avoidance of doubt:

             i. Non-waivable Compulsory License Schemes. In those jurisdictions in which the right to
                collect royalties through any statutory or compulsory licensing scheme cannot be waived,
                the Licensor reserves the exclusive right to collect such royalties for any exercise by You of
                 the rights granted under this License;
             ii. Waivable Compulsory License Schemes. In those jurisdictions in which the right to collect
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 27 of 32 PageID #: 27
               royalties through any statutory or compulsory licensing scheme can be waived, the Licensor
               waives the exclusive right to collect such royalties for any exercise by You of the rights
                 granted under this License; and,
            iii. Voluntary License Schemes. The Licensor waives the right to collect royalties, whether
                 individually or, in the event that the Licensor is a member of a collecting society that
                 administers voluntary licensing schemes, via that society, from any exercise by You of the
                 rights granted under this License.

 The above rights may be exercised in all media and formats whether now known or hereafter devised.
 The above rights include the right to make such modifications as are technically necessary to exercise the
 rights in other media and formats. Subject to Section 8(f), all rights not expressly granted by Licensor are
 hereby reserved.

 4. Restrictions. The license granted in Section 3 above is expressly made subject to and limited by the
 following restrictions:

     a. You may Distribute or Publicly Perform the Work only under the terms of this License. You must
        include a copy of, or the Uniform Resource Identifier(URI)for, this License with every copy of the
        Work You Distribute or Publicly Perform. You may not offer or impose any terms on the Work that
        restrict the terms of this License or the ability of the recipient of the Work to exercise the rights
        granted to that recipient under the terms of the License. You may not sublicense the Work. You
        must keep intact all notices that refer to this License and to the disclaimer of warranties with every
       copy of the Work You Distribute or Publicly Perform. When You Distribute or Publicly Perform the
       Work, You may not impose any effective technological measures on the Work that restrict the
       ability of a recipient of the Work from You to exercise the rights granted to that recipient under the
       terms of the License. This Section 4(a)applies to the Work as incorporated in a Collection, but this
       does not require the Collection apart from the Work itself to be made subject to the terms of this
        License. If You create a Collection, upon notice from any Licensor You must, to the extent
        practicable, remove from the Collection any credit as required by Section 4(c), as requested. If You
       create an Adaptation, upon notice from any Licensor You must, to the extent practicable, remove
       from the Adaptation any credit as required by Section 4(c), as requested.
     b. You may Distribute or Publicly Perform an Adaptation only under the terms of: (i) this License; (ii) a
        later version of this License with the same License Elements as this License; (iii) a Creative
        Commons jurisdiction license (either this or a later license version) that contains the same License
        Elements as this License (e.g., Attribution-ShareAlike 3.0 US));(iv) a Creative Commons
        Compatible License, if you license the Adaptation under one of the licenses mentioned in (iv), you
        must comply with the terms of that license. If you license the Adaptation under the terms of any of
       the licenses mentioned in (i), (ii) or (iii)(the "Applicable License"), you must comply with the terms
        of the Applicable License generally and the following provisions: (I) You must include a copy of, or
       the URI for, the Applicable License with every copy of each Adaptation You Distribute or Publicly
        Perform;(II) You may not offer or impose any terms on the Adaptation that restrict the terms of the
        Applicable License or the ability of the recipient of the Adaptation to exercise the rights granted to
        that recipient under the terms of the Applicable License; (III) You must keep intact all notices that
        refer to the Applicable License and to the disclaimer of warranties with every copy of the Work as
        included in the Adaptation You Distribute or Publicly Perform;(IV) when You Distribute or Publicly
        Perform the Adaptation, You may not impose any effective technological measures on the
        Adaptation that restrict the ability of a recipient of the Adaptation from You to exercise the rights
        granted to that recipient under the terms of the Applicable License. This Section 4(b) applies to the
        Adaptation as incorporated in a Collection, but this does not require the Collection apart from the
        Adaptation itself to be made subject to the terms of the Applicable License.
     c. If You Distribute, or Publicly Perform the Work or any Adaptations or Collections, You must, unless
        a request has been made pursuant to Section 4(a), keep intact all copyright notices for the Work
        and provide, reasonable to the medium or means You are utilizing: (i) the name of the Original
        Author (or pseudonym, if applicable) if supplied, and/or if the Original Author and/or Licensor
        designate another party or parties (e.g., a sponsor institute, publishing entity, journal)for attribution
       ("Attribution Parties") in Licensor's copyright notice, terms of service or by other reasonable
        means, the name of such party or parties; (ii) the title of the Work if supplied; (iii) to the extent
        reasonably practicable, the URI, if any, that Licensor specifies to be associated with the Work,
        unless such URI does not refer to the copyright notice or licensing information for the Work; and
       (iv), consistent with Ssection 3(b), in the case of an Adaptation, a credit identifying the use of the
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 28 of 32 PageID #: 28
       Work in the Adaptation (e.g., "French translation of the Work by Original Author," or "Screenplay
       based on original Work by Original Author"). The credit required by this Section 4(c) may be
       implemented in any reasonable manner; provided, however, that in the case of a Adaptation or
       Collection, at a minimum such credit will appear, if a credit for all contributing authors of the
       Adaptation or Collection appears, then as part of these credits and in a manner at least as
       prominent as the credits for the other contributing authors. For the avoidance of doubt. You may
       only use the credit required by this Section for the purpose of attribution in the manner set out
       above and, by exercising Your rights under this License, You may not implicitly or explicitly assert
       or imply any connection with, sponsorship or endorsement by the Original Author, Licensor and/or
       Attribution Parties, as appropriate, of You or Your use of the Work, without the separate, express
       prior written permission of the Original Author, Licensor and/or Attribution Parties.
    d. Except as otherwise agreed in writing by the Licensor or as may be otherwise permitted by
       applicable law, if You Reproduce, Distribute or Publicly Perform the Work either by itself or as part
       of any Adaptations or Collections, You must not distort, mutilate, modify or take other derogatory
       action in relation to the Work which would be prejudicial to the Original Author's honor or
       reputation. Licensor agrees that in those jurisdictions (e.g. Japan), in which any exercise of the
       right granted in Section 3(b) of this License (the right to make Adaptations) would be deemed to be
       a distortion, mutilation, modification or other derogatory action prejudicial to the Original Author's
       honor and reputation, the Licensor will waive or not assert, as appropriate, this Section, to the
       fullest extent permitted by the applicable national law, to enable You to reasonably exercise Your
       right under Section 3(b)of this License (right to make Adaptations) but not otherwise.

 5. Representations, Warranties and Disclaimer

 UNLESS OTHERWISE MUTUALLY AGREED TO BY THE PARTIES IN WRITING, LICENSOR OFFERS
 THE WORK AS-IS AND MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND
 CONCERNING THE WORK, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING,
 WITHOUT LIMITATION, WARRANTIES OF TITLE, MERCHANTIBILITY, FITNESS FOR A PARTICULAR
 PURPOSE, NONINFRINGEMENT, OR THE ABSENCE OF LATENT OR OTHER DEFECTS,
 ACCURACY, OR THE PRESENCE OF ABSENCE OF ERRORS, WHETHER OR NOT DISCOVERABLE.
 SOME JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF IMPLIED WARRANTIES,SO SUCH
 EXCLUSION MAY NOT APPLY TO YOU.

 6. Limitation on Liability. EXCEPT TO THE EXTENT REQUIRED BY APPLICABLE LAW, IN NO
 EVENT WILL LICENSOR BE LIABLE TO YOU ON ANY LEGAL THEORY FOR ANY SPECIAL,
 INCIDENTAL, CONSEQUENTIAL,PUNITIVE OR EXEMPLARY DAMAGES ARISING OUT OF THIS
 LICENSE OR THE USE OF THE WORK, EVEN IF LICENSOR HAS BEEN ADVISED OF THE
 POSSIBILITY OF SUCH DAMAGES.

 7. Termination

     a. This License and the rights granted hereunder will terminate automatically upon any breach by You
       of the terms of this License. Individuals or entities who have received Adaptations or Collections
       from You under this License, however, will not have their licenses terminated provided such
       individuals or entities remain in full compliance with those licenses. Sections 1,2, 5,6, 7, and 8 will
       survive any termination of this License.
     b. Subject to the above terms and conditions, the license granted here is perpetual (for the duration of
        the applicable copyright in the Work). Notwithstanding the above. Licensor reserves the right to
       release the Work under different license terms or to stop distributing the Work at any time;
       provided, however that any such election will not serve to withdraw this License (or any other
       license that has been, or is required to be, granted under the terms of this License), and this
       License will continue in full force and effect unless terminated as stated above.

 8. Miscellaneous

     a. Each time You Distribute or Publicly Perform the Work or a Collection, the Licensor offers to the
        recipient a license to the Work on the same terms and conditions as the license granted to You
       under this License.
     b. Each time You Distribute or Publicly Perform an Adaptation, Licensor offers to the recipient a
       license to the original Work on the same terms and conditions as the license granted to You under
       this License.
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 29 of 32 PageID #: 29
    c. If any provision of this License is invalid or unenforceable under applicable law, it shall not affect
       the validity or enforceability of the remainder of the terms of this License, and without further action
       by the parties to this agreement, such provision shall be reformed to the minimum extent
       necessary to make such provision valid and enforceable.
    d. No term or provision of this License shall be deemed waived and no breach consented to unless
       such waiver or consent shall be in writing and signed by the party to be charged with such waiver
       or consent.
    e. This License constitutes the entire agreement between the parties with respect to the Work
       licensed here. There are no understandings, agreements or representations with respect to the
       Work not specified here. Licensor shall not be bound by any additional provisions that may appear
       in any communication from You. This License may not be modified without the mutual written
       agreement of the Licensor and You.
    f. The rights granted under, and the subject matter referenced, in this License were drafted utilizing
       the terminology of the Berne Convention for the Protection of Literary and Artistic Works(as
       amended on September 28,1979), the Rome Convention of 1961, the WlPO Copyright Treaty of
       1996, the WlPO Performances and Phonograms Treaty of 1996 and the Universal Copyright
       Convention (as revised on July 24,1971). These rights and subject matter take effect in the
       relevant jurisdiction in which the License terms are sought to be enforced according to the
       corresponding provisions of the implementation of those treaty provisions in the applicable national
       law. If the standard suite of rights granted under applicable copyright law includes additional rights
       not granted under this License, such additional rights are deemed to be included in the License;
       this License is not intended to restrict the license of any rights under applicable law.


  Creative Commons Notice

  Creative Commons is not a party to this License, and makes no warranty whatsoever in connection
  with the Work. Creative Commons wHi not be liabie to You or any party on any legal theory for any
  damages whatsoever, including without limitation any general, special, incidental or consequential
  damages arising in connection to this license. Notwithstanding the foregoing two (2)sentences, if
  Creative Commons has expressly identified itself as the Licensor hereunder, it shall have all rights and
  obligations of Licensor.

  Except for the limited purpose ofindicating to the public that the Work is licensed under the CCPL,
  Creative Commons does not authorize the use by either party of the trademark "Creative Commons"
  or any related trademark or logo of Creative Commons without the prior written consent of Creative
  Commons. Any permitted use will be in compliance with Creative Commons'then-current trademark
  usage guidelines, as may be published on its website or otherwise made available upon request from
  time to time. For the avoidance of doubt, this trademark restriction does not form part of the License.

  Creative Commons may be contacted at httosY/creativecommons.ora/.
Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 30 of 32 PageID #: 30




                      Exhibit E
d MELVILLE HOUSE                                                         aftcao^noi   u«acm




Michac] Chabon,pop lyricist
by lifc.<n 0
MMk KMW**MM»T                          M Ow
w»» fcrwarti m Awy       in 4i mit>.
ipiy who y^mSoMl n')iM4KiitM'% harv hin
hc% hIm wash*^ wtili•rofi d oiiv*
wuUn Otoft.UcCanary Mri*}                  fch
Mt» ^«nu arc roper     )mi
•ewke*owproiiseldbelliBa poy
r«2Ubcr«ncM.So why Mem wx^tint
ahtwi fci*is Uebyltm? b a brtsw he
wrMeave^         >»h«> MMtwcYeM
broeUyn,whrrr poopk appamitly aw
bAr\>kilh»reuw)wl rt"•*'''                                      ^ «f.
          (repetilwE«ihi*»)enMw*                        •». -
(JUsucdy a             and wvYv        {•»» d
fcihjrt? bit bacouaw he iooki ii«*
wrarwr who weeM he bead werkiRi lor an liatia pehfcihit bi boeWyef
Mo.M.aad oaih*.

fca mlly. ITt bttaav d UtebsH CMhaa Thr s<a iVri nii<rc AmflMt
re >.i« dw lie ftttirfrr wiaarr ww cwHuaileifd IB wriw lor leroeii"!arw
a:baK»ibW'"ftT.>>atf Oc Wjp rMHdsOMi*m(tStyt^ hithriyprd                                           d^llsidb<Mb«t»Klirt*
^3reiad tlgafiKiihw *» Tbaei <wi» wdLib< paper Iewaetb o that nth
a»d bsBOiu paofde «rhh rfch «»d tanoM fiira^i«n )iM ikrtdc tmem
ihiog^witliotWTnihadMlfarMxB ftMiydr oirl ihM** kk4i*l whoiihiee* m>oi
iaAmriofc OLtaaCr.ceanc lo tiink a4 a.tn lhi» <m% haosoa waa a tw*
«i HotqJiw mJ Hof. m the- nnt bfjii *!^ep wo^d cmar* «• wriw pop «•***
wilk ihr awdiuc.                                                                              MSaato fmiaw:1h»MmvY Maslafi
                                                                                              Mtafa Phwbw; The Baif fanOInm

        Why m4 «t** to Mr-(iubm.-«--d taya# lua> lo wide >ynr:far
        Ml.toMva's iwti a:hur^'*Mr. <>M.bfa> aowli xKa boa. lie hor
        wiOiwiljTw^ liM Kelflhr MtiiftcN- Ur |ij<nvai>'<. *tl|r(mi*
       tpn            f'Hinh stbiwi - «'td ht» lir»i %iivr MtO"* CM«rd
       OCcrnoo - Khk-n u ttue fa lawaar;
                                                                                          HovEiusugsmnim SERIES

   > «h»uM «Q he f!«d dw)Rcauon wo* a fan ol a(nnrlist aa rarscft«
   OlaUr a* ritafam.(dioil went ui M>ar«o•p>p aUaiat whIi hr* '
   eilw fawwML-Wi* 1 ufcr dwi boaX rw MMfmoijItwc *4oa aw



fhilcii i ifi I iriiifnii ifrnitiTii il imTTt~ r'tnt rn'l-'•~TrrT'"~
               .iwwoo.Mwl Ift V)AIJT hani twarrO'daMl moan wridoait Upoog
ante WTWJthfwled ronantiCMii or lazy naprraaiouiuii. C}ial«.*t puDed a vtt
Iml Ow fpi'loy'4fctn eauo Mw*4ni» iwnori lyr irtoa prufnl* h >& •ever Oi*
H-'
On the ynod tMr A»a. by Mory Karr awd ftodoey OoweR.Yra.adwy.Km ■'»
nartadirJtattyaagwhat. bat wWnci. Kfah a lawtsnfc aDsani -Itawluir
and OuwcB parfcna it h<ra *! |or*a FfA «ad it waj parr ynld. Aad khe
rjanao'a dh^ a woa aluCcd acjth jwartt. aw yao «« a bwcJot dgJiwi
 wwi-vlnsliofir tCjiT*a<'«|o'it OMaipiy 1:^a wfally ]Nio4 alWni nd yow
 ah>MihI of) iMfOi IQ a ri^hi mHcaoymt r«iibe«io4 tifa Oio.

B«! ea the adicr a^. fw/>r ^ .t'r-aoc by $tm FoMa tad Kbh
naraby.wbkhlbrVeiwM^eaithebccfar h'a about as ir4rrr«i5A|>*rd
ndrrfa] at a poir oflhr bockxL

 TWrc'a mi doayiott Cta*ifli» or Chokai't Uieu wuh <bnc ilwn owdMO^
 •nO llwir ofaby lO yborf- rinwd*.Ihkr Ueri loitiaw iewo-iv Sr^ ■ m fMely.
 ami Chabnn hceauw he nakei wrsd romty (I Ooctt care wnat anyanr uya.
 youYr «0 Kaim tsvl Fm tlsh^ abt^ yw tiW tba parrot In (hat l^-pnc'
 wtaeaec Oabon wrow Owt ocw t»st). So t hop* thai thctf edUbmtwn
 dounYconcdkadloiaaiiicadapbd^-tbShmtkadednwfL ItMaow
 thai nosaiu rtn dhciaiJy <4d.
                                                                                                                              Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 31 of 32 PageID #: 31
 I MCLVILLt HOUSr



Memoir by Bob Dylan confidante attracts
worldwide interest
kf{-Jm
A nrw    afcM M DjfIm k
^4rlcM|Imtrtn ArriM tlv pmMMm^                                       » ltai#w*rj*feWM«ntk
wwW.VMotHafM^              •«
      (W0«M.few.MiJ MM
Mak^rr feM* twt *11 ife< wwjr


   Wt w*W.ActeeAil w
         Umm,kr wpwJ « fc»(ifMW
W«»feAM lfUrtaiS>f«M<»4ut*4
>« llMSn
*4WMy «r» bi
            t«C4feMtMMft MM *IU«. tat,Mr*
                        Miew^»IB 1*1
                                                                      I
                                  M l>nv*wtl nni.

      Ik;               Zt.wtapewMMfey *•
      wM<kfww< wit«»e#ii«en«ani«eita|*e|wi tw%m>
          *feti V(«r. ifer ftHtM^T Ib'w 4doank vimI «iaiMix           ftSi f tacfeMMiiAMifea
      tl>r k«<5 UwlMMMlvtgrvdfeMn 4l#<l«nrd <n*rt«^(Mb*
      fcew*MWta*i«<tWu^s.f•■MMy kMT
      M«irv ftjtiipufeir. ilndbev Mti «*«▼                tin Vimp
                                                                      MSMto rmint!n* SM* feis
           PMMk-. M('<«-«rwrnblilMakoak*«ii>v.}*.>ab(ii (fer
                 P •• f)k* Mttek*. H




|»Mib Wsyewd* wpW MViekiurwt te fcei< 0* pteeei. Iwi *» efWS4»)F
ppf«i>id»iilw>rip»wtri> AifcMiC»#—rl»tt«#iVHK--l>iwpil>yw«ifiviw»
hurt»tiMJ^ wWi htiuao irPiat iW p^rH A)M(r4.St MarUHiPntA
»ki»d|>*lfljH3rtAiMiyp*i>^HAkM'tWtcw»rywBitaMitaPi*yM4^r

«uiir«OT>i ia FrwNp *iid CcfTMity

       t HWAiyr^xfkMFiwn toeHiar »*wiiw«felw^rwei*ih»
taek. AMtiw $W <M:>4*,iwk*w |<iM See. Dreita Ddfiei. *Bd
msMeiiBreB AtcetdigtatfottMrft«P^5«»arv-r> 0>e«<wCt—
a(tr»finA.lkpUaA wtatwerkceie^etiieMuitigof DylM Mtl MeyMudx'
d(Ce«M kM^ tifendiMp


      IMi UaA«6lfiei<ir»VKiveiri<kfclui>»idtDTi;n "Uy
      fMlKP nrt Py'eJi Lti Y * k 4< Ow|Vrm IVIikYrl C. i«fc< «lsJ>
      ih*«r1)              TI»"«a»retTeci^W«rY«:r»<rTei»d
      IUri.M« |«ck CbM «t liM cpw.              aiMa^nTrTenMirr
      MaMvpefti^r ll^ we.*.! ya^rkaMar lk«<t IMrfaand •»! r..eudir
      inwilra.wlteie ^KiV CM* kW iPe.vWf liar) t?* ekreg w «»{}
      w U\««v *r etd «Me kad • kOle b« «< wucglii •'''
      •nfU rht* taAnt                            *


      IrilXlhadp*

      •Mkaei^T                         keck •< apt ilafe trfMC**"
      (ttk-wfUc*.*           IVk-e             0>*>ri»v>rlv> •»««
      w«»»iYn<j{ tpM-Ui <*ni«»in> «twiiw*«iir«WMj»r hPtarMamnt

      iKm |«fe. bw VtcUJ y'Mrt <1^4- ky

      WkcnlS^vkcyajifJpylAd u* y pp'Xi't.ub    Y-.pklVr kr
      brevyk'    aAew twli      *MY«Mr>ei>d»*>'< h'-M arwH
      t<> ceihr «ly%ek kkace culnrft (k« Uel ««*c * mt; Nkr Tbt*




    .•kiw*. yaiMatw rMakr^> cyfV n.X>n*HS|r««iyr

    •r U«yfi>eic»'         r*^ k* (led U-rr




                     ■1 ^
                                                                                                Case 1:18-cv-05515-JBW-RER Document 1 Filed 10/02/18 Page 32 of 32 PageID #: 32
